Morgan Stanley Corporate Access Day March 16, 2010 Forward-Looking Statements Company Overview • Focus on natural gas infrastructure – Attractive industry outlook – Natural gas is key to America’s energy future – High-quality assets with diverse supply and strong markets • Principally regulated asset base – Provides earnings and cash flow stability through long-term contracts – Business model proven to weather economic cycles • Organic growth projects provide low-risk growth trajectory Map of Operations Company Facts Transportation & Storage • Vast pipeline network with access to diverse supply sources and growing markets • Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d • One of North America’s largest liquefied natural gas (LNG) import terminals with peak send out of 2.1 Bcf/d and storage of 9 Bcf • Owns/leases approximately 100 Bcf of storage Transportation & Storage Assets Trunkline LNG: Infrastructure Enhancement Project FGT Phase VIII Expansion FGT Phase VIII Expansion Timeline FGT Pascagoula Lateral Gathering & Processing • Located in prolific, long-lived Permian Basin • Approximately 5,500 miles of gas and gas liquids pipelines covering 16 counties in West Texas/Southeast New Mexico • Two fully-integrated midstream systems (North and South) connected via high-pressure pipelines • Four active cryogenic plants and six active treating plants – Restarted Mi Vida treating facility in February – Expect to restart Halley processing plant in 4Q2010 • Attractive downstream markets • Attractive contract mix:98%+ POP / Fee-based Map of Operations North System • Consists of the Jal and Keystone Systems – Low pressure integrated sour gas gathering systems – Average processed volumes over 200 MMcfd – 22,000+ barrels per day (bpd) NGL production – 225 MMcfd cryogenic processing capacity – 325 MMcfd sour gas treating capacity – 40 tons per day sulfur plant capacity – Recent compression and high pressure pipeline upgrades – Treating capacity expansion at Jal 3 plant, including acid gas injection well, completed early 2009 South System • Consists of the Mi Vida, Coyanosa and Tippett Systems – High pressure integrated sweet and sour gas gathering systems – Average wellhead volumes 270 MMcfd – Average processed volumes 170 MMcfd – 11,000+ bpdNGL production – 190 MMcfd cryogenic processing capacity – 250 MMcfd sour gas treating capacity • Grey Ranch System (50% ownership) – High CO2 gathering and treating system – Earn fixed fee for removing CO2 from gas – 200 MMcfd treating capacity High Pressure Transfer System Gas Supply • Substantially eliminated true keep whole exposure • Changed gas pricing mechanism – First of Month to Gas Daily – Matches daily priced gas to daily priced NGL’s – Mitigates risk from daily volume swings • Producer indemnifications negotiated on many capital intensive projects 2010 Growth
